By the Court, Edmonds, J.
The devise to Hester Walgrove, giving to her the absolute disposal of the property devised, gave to her the fee. The limitation over after her death was not good as a contingent remainder; because such a remainder cannot be limited on a prior estate in fee simple absolute. (Pells v. Brown, Cro. Jac. 590. Preston v. Fennell, Willes, 164. 1 Sandf. Ch. Rep. 276.) It was not good as an executory devise, because it could be prevented or destroyed by an alteration of the estate out of, or after which, it would arise. (Cruise’s Dig. tit. Devise, ch. 17, § 13. Jackson v. Bull, 10 John. Rep. 19. Jackson v. Robins, 16 Id. 537.) The limitation over, .therefore, was void, and Mrs. Walgrove took an absolute estate in fee simple which she could devise, or which would descend to her heirs./ This is the well settled law of the land; and we are not at liberty to depart from it, however much we may regret its manifest destruction of the intention of the testator.
The rule that an executory devise cannot be prevented from taking effect by any alteration whatever in the estate after which it is limited is an inflexible one, and was adopted in order to prevent perpetuities by means of such devises. The rule still continues, although the reason for it has ceased with us; because our statutes have sufficiently guarded against perpetuities. And inasmuch as the rule can hardly ever be applied without defeating the intention of the testator, it is to be regretted that the rule has not passed away with the occasion for it. That, however, is solely w'ithin the province of the legislature. It is the business of courts to administer the law as they find it. In this case we find it very well settled that this limitation over is void.
The next point to consider is the objection that, under our statute, the plaintiffs are not seised of such an estate as to authorize them to bring the action of ejectment. No person can recover in ejectment, unless he has, at the time of commencing the action, a valid subsisting interest in the premises claimed, and a right to recover the same, or the possession thereof. (2 R. S. 303, § 3.)
It is claimed that the devise to the plaintiffs vests no estate *538in them, under § 56, 1 R. 8. 729. But the answer is, that they are empowered to receive the rents and profits, and therefore that section does not apply to them. Their trust is a valid one under § 55 of that statute; for it is one to receive the rents and profits of lands and apply them to the use of “ any person during the life of such person.” And under § 60 such a trust vests the whole estate in the plaintiffs in law and equity, subject only to the execution of the trust. The plaintiffs therefore are entitled to judgment on this verdict.